Wayne County, No. 2864. This cause is pending before the court as a discretionary appeal and a claimed appeal of right. Counsel for appellee has filed a request for extension of time to file a memorandum in response that was due September 12, 1994. There being no provision in the Supreme Court Rules of Practice permitting requests for extensions of time to file memoranda under S.CtPrac.R. Ill,
IT IS ORDERED by the court that appellee’s motion for extension of time be, and is hereby, stricken, effective September 14, 1994.